Citation Nr: 1821027	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-25 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran's July 2014 VA Form 9, Substantive Appeal, reflects that a Board hearing was requested.  However, in December 2016, the Veteran notified VA that he wished to withdraw his request for a Board Hearing.  Accordingly, the request for a hearing in connection with the current issue on appeal is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary to afford the Veteran an adequate VA examination.  

The Veteran asserts entitlement to service connection for PTSD due to in-service combat related stressors.  Specifically, the Veteran asserts that he served in Vietnam during the Tet Offensive and that his base was under constant attack.  A September 2010 VA examination request shows VA conceded the Veteran's in-service combat related stressors.

The Veteran underwent a VA examination in January 2011.  The Veteran reported symptoms of insecurity, anxiety, and depression.  In addition, he reported that he was unable to sleep some nights and that since retiring 5 years ago he felt more insecure, bored and depressed.  He further reported feeling on edge and that he did not like to be around people.  The examiner noted the Veteran had combat experience which the Veteran reported occurred from 1968-1969 due to "keeping up in supplies" and being in a combat zone.  Specifically, the Veteran asserted that he arrived in Vietnam during the Tet Offensive and when he arrived he had to run off a plane as the base was under attack.  The Veteran also reported constant attacks during his deployment to Vietnam and that he feared mortar attacks and firefights.  He denied service in the field and reported spending time doing guard duty and being in bunkers.  He also reported knowing people who were wounded.  The examiner noted current symptoms of recurrent and intrusive recollections, persistent avoidance of stimuli, inability to recall important aspects of traumas, feelings of detachment or estrangement from others, restricted range of affect, sleep deprivation, irritability, hypervigilance and exaggerated startle affect.  The examiner found that the DSM-IV criteria for PTSD were met and the Veteran was diagnosed with chronic PTSD and chronic adjustment disorder with depressed mood.  The examiner associated the diagnosed adjustment disorder with the Veteran's recent retirement.  A GAF score of 63 was assigned.

Although the examiner provided a diagnosis of PTSD, she determined that the condition did not result in occupational and social impairment.  Moreover, with regard to etiology the examiner opined that the diagnosed PTSD was "not caused by or a result of" the conceded military combat experience.  The examiner based this opinion on a finding that the evidence failed to support that the "present conditions" were linked to the Veteran's symptoms.  The examiner further noted that the Veteran managed to practice law successfully his entire career with no evidence of occupational impairment.  Finally, the examiner noted that the STRs were silent for complaints or treatment for a psychiatric condition as were post-service medical records.

Accordingly, the examiner provided conflicting findings.  On the one hand, the examiner found the Veteran met the DSM-IV criteria for PTSD.  However, on the other hand the examiner found that the diagnosed PTSD was not etiologically related to the conceded in-service stressors.  The later would thereby negate a diagnosis for PTSD that met the DSM-IV criteria.  Therefore, as the VA examiner offered contradictory conclusions the Board is deprived of any meaningful medical evidence to base a decision.  Accordingly, the Board finds the January 2011 VA examination inadequate.  Specifically, the Board finds that the examination is unclear whether the Veteran has a diagnosis for PTSD.  

In this regard, 38 C.F.R. § 4.125 requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM-V, effective August 4, 2014 and DSM-V applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, another VA examination is necessary to properly adjudicate the issue on appeal.  

Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  

(c)  With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability was caused by active duty service.

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






